Citation Nr: 1428229	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-36 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for gout.

2. Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

3. Entitlement to service connection for elevated cholesterol.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for a left knee disability, to include as secondary to gout.

6. Entitlement to service connection for a right knee disability.

7. Entitlement to a compensable rating for chronic glomerulonephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1975 to November 1979, from May 1980 to April 1989, from September 1998 to May 1999, and from February 2003 to November 2008.  He also had additional service in the Army Reserves and in the National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for chronic glomerulonephritis, rated 0 percent, effective December 1, 2008; denied service connection for bilateral hearing loss, a left knee disability, a right knee disability; and declined to reopen claims of service connection for gout and hypertension.  After additional evidence was received, the RO issued a June 2009 rating decision that continued its previous findings, and also denied service connection for elevated cholesterol.  In a November 2009 rating decision, the RO again denied the aforementioned service connection claims and continued a 0 percent rating for the Veteran's service-connected chronic glomerulonephritis.

Although the RO implicitly reopened the Veteran's claims of service connection for gout and hypertension by addressing these issues on their merits in a July 2010 statement of the case (SOC), the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 
83 F.3d at 1383.  The Board has characterized the claims accordingly.

In March 2013, a Travel Board hearing was held before the undersigned.  
A transcript of the hearing is associated with the Veteran's claims file. 

At the March 2013 Travel Board hearing, the Veteran testified that he suffers from ringing in the ears.  He has not filed a claim for service connection for tinnitus and it is not clear from his testimony whether he wishes to do so at this time; as such, this matter is referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for gout and hypertension (both on de novo review) and for a left knee disability and a right knee disability, and for an increased rating for chronic glomerulonephritis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed May 2002 rating decision denied service connection for gout and hypertension based essentially on findings that neither of the aforementioned disabilities were incurred during a period of active duty service, within one year of separation from service, or shown to be related to service.

2. Evidence received since the May 2002 rating decision that denied service connection for gout and hypertension is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating these issues.

3. A laboratory finding of elevated cholesterol, in itself, is not a disability for 
VA compensation purposes.

4. The evidence of record does not show that the Veteran has, at any point during the appeal period, had a current diagnosis of a bilateral hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1. The May 2002 rating decision that denied service connection for gout and hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2. New and material evidence has been received to reopen the issues of service connection for gout and hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. Service connection for elevated cholesterol is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4. Service connection for bilateral hearing loss disability is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In particular, with respect to the Veteran's request to reopen claims of service connection for gout and hypertension, this decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen).  As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist on these matters.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As for the Veteran's claims of service connection for bilateral hearing loss and elevated cholesterol, he was advised of VA's duties to notify and assist in the development of these claims prior to their initial adjudication.  In particular, an October 2008 letter addressed the issue of bilateral hearing loss and a February 2009 letter addressed the issue of elevated cholesterol.  Both letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent postservice treatment records have been secured and associated with the claims file.  His statements in support of the claims are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.  

Also, the Veteran was afforded a VA audiological examination in March 2009, to address his claim for service connection for bilateral hearing loss.  The Board finds this examination to be adequate because it was conducted in accordance with the requirements outlined in 38 C.F.R. § 4.85(a), for evaluating hearing impairment for VA purposes.  Notably, neither the Veteran nor his representative has asserted that the March 2009 VA examination was inadequate. 

The Board notes that the Veteran was not afforded a VA examination in conjunction with his claim for service connection for elevated cholesterol.  However, the Board finds that no such examination is required in this case because a threshold requirement for providing a VA examination is that the record contain competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability.  38 C.F.R. § 3.159(c)(4).  As will be discussed in greater detail below, elevated cholesterol is a laboratory finding and not a disability entitled to compensation.  As the Veteran has not asserted and the record does not show that he has a diagnosed disability based upon his elevated cholesterol, VA is under no duty to afford the Veteran a VA examination with respect to this claim.  Id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, the Veteran was provided an opportunity to set forth his contentions during a March 2013 hearing before the undersigned.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the March 2013 Travel Board hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Legal Criteria, Factual Background, Analysis

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

A. New and Material Evidence

The Veteran's appeals regarding gout and hypertension arise out of his contention that each of these disabilities had their onset during a period of active duty service.

Service connection for gout and hypertension were denied initially by a May 2002 rating decision, based essentially on findings that neither of the aforementioned disabilities were incurred during a period of active duty service, within one year of separation from the Veteran's service, or shown to be related to his service.  The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision, and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

In August 2008, the Veteran filed a request to reopen his previously denied claims of entitlement to service connection for gout and hypertension.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Evidence received since the May 2002 rating decision includes STRs from the Veteran's subsequent (and final) period of active duty service from February 2003 to November 2008.  As an initial matter, the Board acknowledges that under 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Here, the additional STRs added to the record after the May 2002 rating decision did not exist at the time of the earlier rating decision.  Therefore, 38 C.F.R. § 3.156(c) is not for application in this case, and the Veteran must submit new and material evidence in order to reopen his claims of service connection for gout and hypertension.   See 38 C.F.R. § 3.156(c)(2); see also 38 C.F.R. § 3.156(a).

The Veteran's STRs from February 2003 to November 2008 show that he complained of and was treated on multiple occasions for gout and hypertension.  This evidence is new in that it had not been previously submitted.  It is also material insofar as it presents a new theory of entitlement to be considered; namely, whether the Veteran's gout and hypertension were aggravated by his final period of active duty service.  As this additional evidence is both new and material, the claims for entitlement to service connection for gout and hypertension are reopened.


B. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (to include sensorineural hearing loss), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under §3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

1. Elevated cholesterol

The Veteran's STRs, postservice treatment records, and reports from various VA examinations conducted in conjunction with other claims for VA benefits show findings of elevated cholesterol, high cholesterol, and/or hyperlipidemia.  Despite indications in the record suggesting that the Veteran's elevated cholesterol had its onset during a period of active duty service, it is noted that each of these findings are not a disability per se, for which VA compensation may be awarded.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Rather, they are laboratory-confirmed clinical findings of abnormal blood chemistry characterized by elevated cholesterol with no diagnosis of an underlying chronic condition.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 903 (31st ed. 2007).  

Although elevated cholesterol, high cholesterol, and hyperlipidemia may be considered a risk factor in the development of certain diseases, they are not a disease, injury, or disability, in and of itself, for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities; therefore, they are not appropriate entities for the rating schedule).  Furthermore, the term "disability" refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  There is no evidence of record suggesting that the Veteran's elevated cholesterol causes him any impairment of earning capacity.  Although elevated cholesterol (also referred to as high cholesterol and hyperlipidemia) may be a risk factor for disability or evidence of an underlying disability, it is not itself a disability for VA purposes. 
Accordingly, because elevated cholesterol is not a current disability for which service connection may be granted, and neither the Veteran nor the record suggests that he has a diagnosed disability based upon his elevated cholesterol, the Board concludes that the preponderance of the evidence is against the claim of service connection for elevated cholesterol, and this claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2. Bilateral hearing loss

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The record reflects that the Veteran served as an infantryman for over 19 years in the U.S. Army.  It is therefore likely, and not in dispute, that he was exposed to noise trauma in service.  The next threshold matter that must be addressed is whether the Veteran has a diagnosis of hearing loss.

The record does not include any competent evidence of a diagnosis of a hearing loss disability by VA standards.  The Veteran's STRs show that during the course of long career in the U.S. Army, and additional service in the Army Reserves and National Guard, he has been evaluated by audiogram on multiple occasions, including in November 1975 (enlistment examination), September 1982, February 1989, December 1991, June 1996, May 2001, February 2003, October 2004, March 2007, and in May 2008 (retirement examination).  On each of these occasions, while shifts in the Veteran's various hearing thresholds were shown (sometimes with improvement and, at other times, with worsening), a hearing loss disability was not noted.  The Veteran also indicated in his June 2008 report of medical history, which was completed for the purposes of his retirement from the military, that he did not have nor had he ever had hearing loss.  Based on the foregoing, there is no basis in the record for establishing service connection for a bilateral hearing loss disability on the basis that it became manifested in service and persisted.

VA attempted to assist the Veteran in establishing his claim by arranging for him to be examined to determine the presence and etiology of a hearing loss disability.  On audiological evaluation in March 2009, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
10
25
LEFT
5
10
10
5
15

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  Based on the foregoing, the examiner found that the Veteran's right ear had hearing within normal limits from 250 to 6000 Hertz, with mild sensorineural hearing loss at the 8000 Hertz level.  His left ear had hearing within normal limits from 250 to 4000 Hertz, with mild sensorineural hearing loss from 6000 to 8000 Hertz.  

Although the March 2009 VA examiner noted that the Veteran had mild sensorineural hearing loss in the high frequencies of each ear, when determining whether an individual has impaired hearing for VA purposes, only the auditory threshold levels from 500 to 4000 Hertz are considered.  38 C.F.R. § 3.385.  Therefore, his hearing at the time of the March 2009 VA audiological evaluation did not meet VA standards for hearing loss.  

At the March 2013 Travel Board hearing, the Veteran testified that he was told he had hearing loss at the time of his service retirement examination, and that was why he filed a claim for service connection.  As was noted above, the audiogram from the May 2008 retirement examination does not show that that the Veteran's hearing acuity met the VA standards for hearing loss at that time.  The results from that audiogram were, however, compared against findings from earlier audiograms conducted in September 1982 and in March 2007, and "not significant" threshold shifts were reported in the 1000 to 4000 Hertz levels.  It was also remarked that the Veteran had been given an "[e]arly warning for a decrease in hearing."  Accordingly, while it is clear from the May 2008 audiogram report that the Veteran was warned against future hearing loss, it is not shown that a bilateral hearing loss disability was actually diagnosed, nor do the puretone threshold results reported during that evaluation meet the VA standards for hearing loss.  

The Veteran's postservice treatment records are likewise silent for any complaints, findings, treatment, or diagnosis of a bilateral hearing loss disability.  At the March 2013 Travel Board hearing, the Veteran indicated that he would be requesting another audiological evaluation from his treating physicians.  It was explained to the Veteran that his claim had been denied because he did not have a current hearing loss disability for VA purposes; therefore, if he did have another audiological evaluation performed, he was instructed to submit a copy of those results for consideration.  More than a year has passed since the March 2013 Travel Board hearing, and the Veteran has not submitted any new evidence suggesting that his hearing acuity has worsened since the March 2009 VA examination.  He has also not submitted any indication that another audiological evaluation was conducted after the March 2013 Travel Board hearing, suggesting that there may be additional records that should be secured for consideration.  See 38 C.F.R. § 3.159(c)(2)(1).

In conclusion, the Board finds that at no time during the pendency of this appeal has the Veteran demonstrated, nor has the medical evidence shown, a diagnosis of a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  Because the record does not show a diagnosis of hearing loss disability during the relevant time period, the Board finds that there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, service connection for bilateral hearing loss is denied.


ORDER

The appeal to reopen the issue of service connection for gout is granted.

The appeal to reopen the issue of service connection for hypertension is granted.

Service connection for elevated cholesterol is denied.

Service connection for bilateral hearing loss is denied.


REMAND

Gout & Hypertension

The Veteran seeks service connection for gout and hypertension.  He asserted at the March 2013 Travel Board hearing that both disabilities had their onset in service; specifically, that gout was diagnosed in either 2003 or 2004, after he returned to active duty service, and that hypertension was diagnosed in 1975 during basic training.  However, the Veteran's STRs and other treatment records in the claims file do not appear to support such assertions.  These claims are further complicated by the fact that the Veteran has had multiple periods of active duty service (from November 1975 to November 1979; May 1980 to April 1989; September 1998 to May 1999; and from February 2003 to November 2008) with additional periods of Army Reserve and National Guard service in between those active duty service periods.

Significantly, with respect to gout, in the Veteran's November 2000 VA Form 
21-526, he claimed that his gout began in 1988.  His STRs prior to April 1989, including his February 1989 service separation physical examination report, are silent for any complaints, findings, treatment, or diagnosis of gout.  Instead, the first indication in the record of gout is contained in June 1996 treatment records from John Peter Smith Hospital, which show that the Veteran reported to the hospital with complaints of pain in his right knee.  He related that he had a history of gout for 4-5 years, and that his wife was a nurse who had told him that his current right knee pain was related to gout.  Subsequent to June 1996, the Veteran's STRs from his later periods of active duty service and from his reserve and National Guard service, show that he sought treatment on multiple occasions for complaints related to gout.  He was also put on profile because of his gout.  Given these findings, the Board has determined that a VA medical examination is necessary to determine both the onset of this disability and whether it was caused or aggravated by any period of active duty military service.

As for the Veteran's hypertension, the only STR available from his first period of service (from November 1975 to November 1979) is his November 1975 service entrance physical examination report, which shows that his blood pressure was recorded as 136/84; hypertension was not diagnosed.  The next available STRs are from his second period of service (from May 1980 to April 1989).  These show that on February 1989 service separation physical examination, the Veteran's blood pressure was 120/90.  Hypertension was again not diagnosed, although the Veteran indicated on his February 1989 report of medical history that he had a history of high/low blood pressure.  Subsequent STRs from the Veteran's reserve and National Guard service show that in December 1990, he complained of high blood pressure, which he reported having since he was 17 years old.  In December 1991, during a retention physical examination, it was reported that the Veteran had high blood pressure and had been on medication for 10 years.

More recent STRs from the Veteran's final period of active duty service show that he was seen and treated for high blood pressure on multiple occasions, including for uncontrolled hypertension.  He also continued to report to some of his physicians that his hypertension had its onset during his teenage years.  Given these findings, the Board finds that a VA medical examination is necessary to determine whether the Veteran's hypertension preexisted his first period of service, had its onset during a period of active duty service, and/or was otherwise caused or aggravated by his active duty service.

Left knee disability

The Veteran seeks service connection for a left knee disability, to include as secondary to gout.  He was afforded a VA examination in March 2009.  At that time, the examiner stated that the Veteran had gouty arthritis of the knees by history dating to 2005, and that X-rays taken for the purpose of that examination did not show gout, but showed mild degenerative changes in both patellas.  An opinion was not provided as to whether such disability was related to the Veteran's service.

However, the Veteran's STRs show that in addition to being treated in service on multiple occasions for gouty arthritis in the knees, he was also treated for orthopedic complaints.  For example, in June 2004, when the Veteran complained of left knee pain, the impression was inflammation/irritation of the soft tissue at the medial collateral ligament and surrounding tissues after running in March 2004 and in April 2004.  In July 2004, he complained of and was assessed as having knee pain.  In September 2004, he was noted to have a left knee internal derangement.  In November 2004, he was noted as having minimal medial compartment arthritis in the left knee.  In April 2005, he complained of left knee pain and was assessed as having a tear in the cartilage or loose body.  A subsequent MRI, also in April 2005, found joint effusion, edema surrounding the left knee.  The problem list of the Veteran's June 2008 retirement physical also notes a finding of osteoarthritis of the knee.  Given these findings, Board finds that an opinion is necessary to address whether any of the Veteran's current left knee disabilities are related to his service and/or to his gout.

Chronic glomerulonephritis

The Veteran seeks a higher rating for his service-connected chronic glomerulonephritis.  At the March 2013 Travel Board hearing, he testified that this disability had worsened since his VA examination in March 2009.  He also testified that he sought treatment from the Dallas VA Medical Center every six months for his chronic glomerulonephritis, and that because of this disability, he continued to have blood in his urine, experienced leakage and frequent urination (about seven times a night), had problems sleeping, and required medication to assist with his sexual life.

Given the Veteran's reports of a worsened disability picture as well as continued treatment for his chronic glomerulonephritis, his increased rating claim is being remanded for updated VA treatment records and a new VA examination.

Right knee disability

In October 2009, the Veteran filed a timely notice of disagreement (NOD), giving rise to the issues currently on appeal.  A review of that document shows, however, that in addition to the issues currently on appeal, the Veteran also indicated that he disagreed with the decision regarding his "Rt. Knee Disease."  The AOJ has not issued a statement of the case (SOC) addressing the Veteran's claim seeking entitlement to service connection for a right knee disability.

In cases before the Board in which a claimant has timely filed a NOD with a determination of the AOJ on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1. 	Ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his gout, hypertension, left knee disability, and/or chronic glomerulonephritis, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.  Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.  
Copies of all relevant VA treatment records from the Dallas VA Medical Center from October 2009 to the present, should be specifically secured for the record.  

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2. 	 After completion of the above-requested records development, arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his gout and hypertension.  The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand), and arrange for any indicated studies.  The examiner should then respond to the following questions:

(a) Is it shown by clear and unmistakable evidence (obvious, manifest, or undebatable) that the Veteran's hypertension preexisted his first period of service (from November 1975 to November 1979)?

(b) If the answer to (a) is yes, is there clear and unmistakable evidence that the Veteran's hypertension was not aggravated by his first period of service?

(c) If the answer to (a) is no, is it as least as likely not 
(a 50 percent or better probability) that the Veteran's hypertension had its onset during his first period of service or during his second period of service (from May 1980 to April 1989), or is otherwise shown to be related to such periods of service?

(d) If the answer to (c) is no, is it at least as likely as not 
(a 50 percent or better probability) that the Veteran's hypertension was aggravated by his third or fourth periods of service (from September 1998 to May 1999, or February 2003 to November 2008), or is there clear and unmistakable evidence that any increase in disability shown during service was due to the natural progress of that disease?

(e) Is it at least as likely as not (a 50 percent probability) that the Veteran's gout had its onset either during his first or second periods of service, or is otherwise shown to be related to such periods of service?

(f) If the answer to (e) is no, is at least as likely as not 
(a 50 percent or better probability) that the Veteran's gout was aggravated by his third or fourth periods of service, or is there clear and unmistakable evidence that any increase in disability shown during such periods of service was due to the natural progress of that disease?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation.

3. 	After completion of the requested development in paragraphs (1) and (2), arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his left knee disability.  The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand), and arrange for any indicated studies.  The examiner should then respond to the following questions:

(a) What is/are the medical diagnoses for the Veteran's disability(ies) in the left knee?

(b) For each disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include his treatment for orthopedic complaints therein?

(c) For each disability diagnosed, it is at least as likely as not (a 50 percent or better probability) that such disability is caused or aggravated by the Veteran's gout?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation.

4. 	After completion of the requested development in paragraph (1), arrange for the Veteran to be examined by an appropriate physician to determine the severity of his service-connected chronic glomerulonephritis, which is rated as renal dysfunction.  The claims file and copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent complaints and medical history should be elicited.  Any indicated studies should be performed.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resorting to speculation.

5. 	Issue an SOC addressing the issue of entitlement to service connection for a right knee disability.  The Veteran should be informed of the actions necessary to perfect an appeal.  Thereafter, return the issue to the Board only if an adequate and timely substantive appeal is filed.

6. 	When the development requested above has been completed, the case should be reviewed by the AOJ and adjudicated on the basis of all relevant evidence.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental SOC (SSOC) and be afforded the applicable time period in which to respond before the case is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


